Motions for reargument of the appeals and modification of the decisions. The decision in the Stowell case reversing the order admitting the will to probate affected the rights only of the appellant Stowell and did not operate to open the default of appellant Mulvey in appeal No. 4119. The dismissal of the Mulvey appeal as moot left the order of the Surrogate made on the Mulvey application unchanged; but the vacation of the order of probate on the Stowell application would change in essential respects the situation in respect of the probate proceedings at the time the Mulvey application was made; and we would assume that upon a renewal of the Mulvey application the Surrogate would view it in the light of the probate proceeding in which the order of probate has been vacated as to one interested party. Motions for reargument and modification of the decisions in appeals Nos. 4156 (Stowell) and 4119 (Mulvey) denied, without costs. Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ., concur.